                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LYNDA WATKINS et al.,
         Plaintiffs,
v.                                                              CV No. 20-59 GBW/CG

ALLSTATE FIRE AND CASUALTY
INSURANCE CO.,
           Defendant,
__________________________

ALLSTATE FIRE AND CASUALTY
INSURANCE CO.,
          Counter-Claimant,

v.

LYNDA WATKINS et al.,
         Counter-Defendants.

           ORDER VACATING TELEPHONIC RULE 16 CONFERENCE AND
                       INITIAL SCHEDULING ORDER

       THIS MATTER is before the Court on the parties’ Joint Motion to Dismiss with

Prejudice, (Doc. 7), filed March 24, 2020. In the Joint Motion, the parties explain this

matter has settled.

       IT IS THEREFORE ORDERED that the Telephonic Rule 16 Scheduling

Conference, set for April 16, 2020, is hereby VACATED.

       IT IS FURTHER ORDERED that the Court’s Initial Scheduling Order, (Doc. 6), and

all accompanying deadlines, are VACATED.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
